TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00316-CV


                                         J. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
                           NO. D-1-FM-12-006145,
           THE HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

May 30, 2014. By request to this Court dated May 30, 2014, Carolynn Weber requested an

extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Carolynn Weber is hereby ordered

to file the reporter’s record in this case on or before June 9, 2014. If the record is not filed by

that date, Weber may be required to show cause why she should not be held in contempt of court.

               It is ordered on June 4, 2014.

Before Justices Puryear, Goodwin and Field